Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (YEO, Pub. No:  US 2017-0054950; BEACH, US Pub. No.: 2005-0226489; BELLIS, US Pub. No.: 2013-0188012; WERNER, Pub. No:  US 2015-0096811; WANG, Pub. No:  US 2009-0045330; SCHLUTER, Pub. No:  US 2009-0115244; MALLOY, US Pub. No.: 2002-0112997) does not teach nor suggest in detail the limitations: 
“A system, comprising: an inspection unit, comprising: a camera configured to capture an image of a sample; light configured to illuminate a sample; a processor configured to process the captured image; a memory configured to store the captured image; a sorter unit that is configured to divert a sub stream of samples, from a main stream of samples, toward the inspection unit, wherein the sorter unit comprises: a vacuum system comprising: a device that is capable generating a vacuum; a pressurized air inlet; and a valve, wherein the pressurized air inlet is connected to the valve, and wherein the valve controls a flow of pressurized air through the device” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record YEO does not teach or suggest in detail an inspection unit that includes a sorter that diverts a sub stream of samples, from a main stream of samples, toward the inspection unit.  YEO does not teach a sorter unit that further includes a vacuum system that comprises a vacuum, a pressurized air inlet, and a valve, wherein the pressurized air inlet is connected to the valve, and wherein the valve controls a flow of pressurized air through the device as amended by the Applicant.  
YEO only discloses an inspection system that diverts a sample towards the inspection unit which includes a camera, light source for the sample, and memory storing a captured image.  The closest NPL PEARSON (PEARSON, “A multispectral sorting device for wheat kernels”, 2013) is directed towards an adaptable sorter with an imaging device but is silent as to the entire claimed vacuum system disclosed herein as well as silent as to diverting the sub stream of samples from a main stream.  
Whereas, as stated above, Applicant’s claimed invention recites an inspection unit that includes a sorter which diverts a sub stream of samples, from a main stream of samples, toward the inspection unit.  The claimed invention also includes a sorter unit that further includes a vacuum system that comprises a vacuum, a pressurized air inlet, and a valve, wherein the pressurized air inlet is connected to the valve, and wherein the valve controls a flow of pressurized air through the device. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-4, 6-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481